OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 16, 1965.
The referee sustained, inter alia, the following charges of misconduct: wrongfully withholding $500 from moneys respondent was to hold in escrow; neglecting legal matters entrusted to respondent including his failing to oppose a motion for summary judgment and failing to keep his clients advised as to the status of matters; and failing to cooperate with the petitioner and the Grievance Committee of the Queens County Bar Association in their respective investigations of complaints made against respondent. Another allegation of misconduct was not sustained by the special referee. Petitioner moves to confirm the report and findings of the special referee and an affirmation has been *263submitted on behalf of respondent in partial opposition thereto.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we are mindful of the mitigating circumstances advanced by the respondent and of the fact that respondent has already taken steps to alleviate the problems that resulted in the misconduct outlined above. Accordingly, it is our opinion that the respondent should be, and hereby is, censured for his professional misconduct.
Mollen, P. J., Titone, Lazer, Gibbons and Rubin, JJ., concur.